Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 1 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim 1:
Claim limitation “means for generating video has been interpreted under 35 U.S.C. 112(f), because it uses the term “means for” coupled with functional language “generating video including a stationary object area, at least one luminance varying area located along a contour of the stationary object area, and a background area other than the stationary object area and the luminance varying area” without reciting sufficient structure to achieve the function.  Furthermore, this limitation is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) claim 1 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: In Para. [0058] and fig. 5, Applicant discloses, “Although FIG. 5 has been described taking the stationary object area 10 in a heart shape as an example, the shape of the stationary object area 10 is not limited to a heart, the image generation device 100 may be caused to perform the operation of this embodiment whatever shape the stationary object area 10 has, thereby generating the video 1 for presentation that gives a feeling 
Since this claim limitation invokes 35 U.S.C. 112(f), claim 1 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 20140362258) in view of Matsui (JP 2015032966).
Regarding claim 1 Ichikawa teach an image generation device (fig. 2) comprising processing circuitry ([0009]) configured to implement means for generating video ([0051] [0440] ) including a stationary object area (fig. 7, image data W100), at least one [[luminance]] varying area (fig. 7, (c)) located along a contour (fig. 6) of the stationary object area (fig. 7, (c)), and a background area (fig. 7, dashed box) other than the stationary object area and the luminance varying area, wherein: 
[[luminance of the luminance]] varying area varies with time in a [[luminance]] range based on luminance of the stationary object area and luminance of the background area (fig. 7 also [0246] [0301] [0059]); and the [[luminance]] varying area (gig. 7 see below in red arrow)

    PNG
    media_image1.png
    562
    463
    media_image1.png
    Greyscale

 is a portion that does not overlap the stationary object area (fig. 7 shows [[luminance]] varying area in fig. 7, red arrow, that is an area that does not overlap the stationary object area) in at least one area obtained by moving and/or enlarging the stationary object area (fig. 6, enlargement process). 
Ichikawa is silent on luminance varying area.
However Matsui teach luminance varying area (fig. 20b, fig. 21b).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Ichikawa in light of Matsui teaching so that it may include luminance varying area.





Regarding claim 2 Ichikawa in view of Matsu teach wherein: the at least one luminance varying area are two luminance varying areas (Matsui: fig. 21b), which are a first luminance varying area that is an area that does not overlap the stationary object area in an area obtained by moving the stationary object area in a certain direction by a first movement amount, and a second luminance varying area that is an area that does not overlap the stationary object area in an area obtained by moving the stationary object area in a direction opposite to the direction by a second movement amount; and the first movement amount and the second movement amount are substantially equal (fig. 21b, below a first luminance varying area in fig. 21b, red arrow, that is an area that does not overlap the stationary object area in an area obtained by moving the stationary object area in a certain direction by a first movement amount, and a second luminance varying area in fig. 21, green arrow that is an area that does not overlap the stationary object area in an area obtained by moving the stationary object area in a direction opposite to the direction by a second movement amount; and the first movement amount and the second movement amount are substantially equal).

    PNG
    media_image2.png
    250
    584
    media_image2.png
    Greyscale
 
Regarding claim 4 Ichikawa in view of Matsui teach wherein the luminance varying area (Matsui: fig. 21b) is a portion that does not overlap the stationary object area in at least one area obtained by enlarging (fig. 6, enlargement process) the stationary object area (fig. 7 shows varying area in fig. 7, red arrow, that is an area that does not overlap the stationary object area).

    PNG
    media_image3.png
    562
    463
    media_image3.png
    Greyscale

Regarding claim 5 Ichikawa in view of Matsui wherein: (1) luminance of the stationary object area is brighter than luminance of the background area, and a 
(2) luminance of the stationary object area is darker than luminance of the background area, and a minimum value of luminance of the luminance varying area is higher than or equal to luminance of the background area (Matsui: fig. 21b).

Regarding claim 6, the limitations are similar to the limitations of claim 1 so rejected same way.
Regarding claim 7 Ichikawa teach a non-transitory computer-readable recording medium storing a program for causing a computer to function as the image generation device (fig. 2 item 25)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 20140362258) in view of Matsui (JP 2015032966) and further in view of Atsushi (JP 2003108111).
Regarding claim 3 Ichikawa teach wherein: the at least one luminance varying area are two luminance varying areas, which are a first luminance varying area that does not overlap the stationary object area in [[an area obtained by rotating the 
Ichikawa is silent on an area obtained by rotating the stationary object area about a certain point in a certain direction by a first rotation amount and a second rotation amount.
However Atsushi teach an area obtained by rotating the stationary object area about a certain point in a certain direction by a first rotation amount and a second rotation amount (When rotating and displaying, or when giving a motion to a character by rotating and displaying outlines or bitmap data, the rasterizer 10 can change the contents from the timer 40 to the same contents as in the first embodiment. Is notified, the bitmap data of the target character is rotated and output to the display unit 70).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Ichikawa in light of Atsushi teaching so that it may include an area obtained by 
The motivation is to provide a font display device, a font display method, a program thereof, and a recording medium recording the program, which allows a variety of expression methods by allowing displayed characters and symbols to move.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2002-150295.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625